Case:20-14066-EEB Doc#:421 Filed:05/17/21            Entered:05/17/21 20:32:54 Page1 of 50




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO



 IN RE:
                                                       Case No. 20-14066-EB
 ASI CAPITAL INCOME FUND, LLC                          Chapter 11

                              Debtor.


 IN RE:
                                                       Case No. 20-14067-EB
 ASI CAPITAL, LLC                                      Chapter 11

                              Debtor.

                                                       (Jointly administered Under
                                                       Case No. 20-14066-EEB)



    FINAL FEE APPLICATION OF LEWIS, BRISBOIS, BISGAARD & SMITH LLP FOR
              COMPENSATION AND REIMBURSEMENT OF EXPENSES


          Lewis, Brisbois, Bisgaard & Smith LLP (“LBBS”), bankruptcy counsel for ASI Capital

 LLC (“ASIC”) and ASI Capital Income Fund, LLC (“ASICIF”), the debtors and debtors in

 possession herein (collectively, the “Debtors”), pursuant to 11 U.S.C. §§ 328, 330, and 503(b),

 Federal Rule of Bankruptcy Procedure 2016, L.B.R. 2016-1, and in accordance with U.S.

 Department of Justice, Executive Office for United States Trustee’s Guidelines for Reviewing

 Applications for Compensation and Reimbursement of Expenses filed under 11 U.S.C. § 330,

 applies for final compensation of fees for services rendered and reimbursement of expenses

 incurred in the amount of $735,326.04, which consists of (i) legal fees in the amount of

 $726,442.50 for services rendered from June 14, 2020 through May 11, 2021 (the “Application

 Period”), and (ii) expenses in the amount of $8,883.54 incurred by LBBS during the Application
Case:20-14066-EEB Doc#:421 Filed:05/17/21                 Entered:05/17/21 20:32:54 Page2 of 50




 Period.

           Pursuant to L.B.R. 2016-1(a)(4) LBBS proposes the following allocation of fees and

 expenses between the two bankruptcy estates: (i) ASIC – legal fees in the amount of $170,828.50

 and expenses in the amount of $1,831.05; (ii) ASICIF - legal fees in the amount of $555,614.00

 and expenses in the amount of $7,052.49. The methodology for the proposed allocation is set forth

 and explained below.

            In support of this Application, LBBS respectfully represents as follows:

       I.        RETENTION OF APPLICANT, DISCLOSURE OF COMPENSATION,
                             AND REQUESTED AWARD

           1.     On June 14, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

 relief under Chapter 11 of the Bankruptcy Code. The Debtors continued to operate their businesses

 as a debtor in possession pursuant to 11 U.S.C. §§ 1107 and 1108.

           2.     On June 15, 2020, the Debtors filed a motion for joint administration of their

 Chapter 11 cases. Dkt. No. 4. By order dated June 16, 2020, the Court granted the motion and

 ordered that these cases should be jointly administered. Dkt. No. 5.

           3.     On June 19, 2020, the Debtors applied to retain LBBS as their bankruptcy counsel,

 nunc pro tunc the Petition Date. Dkt. No. 14. Thereafter, the Debtors filed an amended application

 to employ LBBS, again, nunc pro tunc to the Petition Date. Dkt. No. 42. After a non-evidentiary

 hearing, the Court granted the Debtors’ amended application, with certain conditions, by Orders

 dated August 27, 2020. Dkt. Nos. 119, 121, 122.

           4.     In their application to employ LBBS, the Debtors disclosed that they had both paid

 LBBS a retainer in the amount of $25,000 before the Petition Date and that, prior to the Petition

 Date, both retainers had been exhausted.

           5.     Through this application, LBBS applies for interim compensation of fees for




                                                    2
Case:20-14066-EEB Doc#:421 Filed:05/17/21               Entered:05/17/21 20:32:54 Page3 of 50




 services rendered and reimbursement of expenses incurred in the amount of $735,326.04, which

 consists of (i) legal fees in the amount of $726,442.50 for services rendered during the Application

 Period, and (ii) expenses in the amount of $8,883.54 incurred by LBBS during the Application

 Period.

           II.   TERMS AND CONDITIONS OF EMPLOYMENT AND COMPENSATION

           6.    The Debtors retained LBBS to represent them on an hourly basis. The hourly rates

 approved by the Court in authorizing employment by the Debtors were as follows: Partners -

 $550/hr.; Associates - $375/hr.; Paralegals - $175/hr.; and Law Clerks - $175/hr. However, as set

 forth below, LBBS has voluntarily lowered its billing rates for the purpose of this final fee

 application. Specifically, Mr. Lubitz’s hourly rate has been lowered from $550/hr. to $450/hr.,

 Associate rates have been lowered from $375/hr. to $300/hr., and Paralegal and Law Clerk rates

 have been lowered from $175/hr. to $125/hr. This voluntary reduction in LBBS’ hourly billing

 rates, when coupled with LBBS’ voluntary write offs and write downs of time entries, has resulted

 in a savings to the bankruptcy estates during the Application Period in the total amount of

 $41,430.00.

           7.    Biographical information regarding the LBBS attorneys who performed the work

 on the Debtors’ cases during the Application Period can be found at www.lewisbrisbois.com.

           8.    Other than as provided for and allowed by 11 U.S.C. § 504, there is no agreement

 between LBBS and any other firm, person or entity for the sharing or division of any compensation

 paid or payable to LBBS.

                             III.    THE STATUS OF THE CASES

           9.    After commencing their cases, the Debtors worked diligently to prepare and file,

 among other documents, the documents required by Rule 1007 of the Federal Rules of Bankruptcy




                                                  3
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page4 of 50




 Procedure, including their statements of financial affairs and schedules of assets and liabilities.

 Certain of those filings were subsequently amended to include information requested by the Office

 of the United States Trustee (the “UST”), to correct certain calculation errors, and to expand upon

 information previously provided.

        10.      Thereafter, the Debtors participated in the Initial Debtor Interview conducted by

 the UST, appeared at an initial and, later, adjourned session of the meeting of creditors required

 under 11 U.S.C. § 341(a), and began to file Monthly Operating Reports as required by the UST

 and have continued to do so on a timely basis.

        11.      The Debtors also began to file motions pursuant to 11 U.S.C. § 363 seeking

 authorization from the Court to respond to cash calls, to make cash infusions, and to make loans

 to entities in which they had invested before the Petition Date. Some of those motions drew

 objections by one or more parties in interest, but all of those objections were in due course

 resolved, and all of the motions were granted. As a result, the Debtors were successful in

 preserving and protecting the value of their assets as of the Petition Date, even amidst the continued

 harsh economic impact due to the global COVID-19 pandemic.

        12.      Pursuant to Rule 2004 motions and orders entered thereon, the Debtors responded

 to a number of document requests and produced four witnesses in connection with Rule 2004

 examinations.

        13.      Pursuant to 11 U.S.C. § 1121(d)(1), the Debtors moved for and obtained an

 extension to have the exclusive right to file a plan of reorganization for an additional 120 days,

 through and including February 9, 2021, and to solicit acceptances thereof for an additional 180

 days, through and including April 10, 2021.

        14.      Finally, on February 5, 2021, the Debtors filed a motion for voluntary dismissal on




                                                   4
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page5 of 50




 the ground that all but a few of their investors had signed forbearance agreements in exchange for

 the Debtors signing new security agreements and perfecting the investors’ security interests

 through filings with the Secretaries of State of Wyoming and Colorado after the cases had been

 dismissed.

        15.     A hearing was held on the Debtors’ motion for dismissal on March 18, 2021. At

 the conclusion of the hearing, the Court advised that it would grant the motion in part and deny

 the motion in part. Specifically, the Court would order dismissal of the Debtors’ cases but would

 not extend the automatic stay of 11 U.S.C. § 362(a). As to the administrative relief the Debtors’

 had requested, the Court gave the Debtors until March 22, 2021 to file a status report on whether

 the Debtors would agree to the entry simple dismissal orders. After the Debtors filed their status

 report advising that they would agree to the entry of simple dismissal orders, the Equity Members

 Conflicts Committee filed their own status report in which they asked the Court to include in the

 dismissal orders an express reservation of ancillary jurisdiction to rule on applications for

 professional fees.

        16.     Because two status reports had been filed, the Court set a status conference for April

 6, 2021. Because it was agreed that the Court had inherent ancillary jurisdiction to rule on

 professional fee applications, the Court ruled that the express reservation requested by the

 Conflicts Committee was not necessary and entered simple dismissal orders in both cases later that

 day. The Court also ordered that applications for compensation under 11 U.S.C. § 330 had to be

 filed by May 3, 2021. The Court later extended that deadline to May 17, 2021.

                                 IV.    SERVICES RENDERED

        17.     To provide the Court and parties-in-interest with understandable information

 concerning the nature of services rendered by LBBS during the Application Period, attached as




                                                  5
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page6 of 50




 “Exhibit 1” and “Exhibit 2” are LBBS’ invoices for services rendered and monies advanced during

 the Application Period. Even though these cases are being jointly administered, from the outset

 of its engagement, LBBS set up separate client-matter numbers for ASIC and ASICIF. If the work

 performed on a matter was exclusively for the benefit of ASIC and its estate, the time entry was

 made under the ASIC client-matter number. If, on the other hand, the work performed on a matter

 was exclusively for the benefit of ASICIF and its estate, the time entry was made under the ASICIF

 client-matter number. Finally, if the work performed on a matter was of benefit to both ASIC and

 its estate, and ASICIF and its estate, the time entry was, for the purposes of a placeholder only,

 equally split between the ASIC client-matter number and the ASICIF client matter number. Thus,

 for example, if one of LBBS’ attorneys were to have entered 0.2 hours of time exchanging emails

 with the attorney for UST regarding the 11 U.S.C. § 341(a) meeting of creditors, which was

 conducted simultaneously in the two cases, that attorney would have entered 0.1 hours in client-

 matter number 48272-3 (ASICIF) and 0.1 hours in client-matter number 48273-3 (ASICIF). But

 again, that was for placeholding purposes only, and does mean that LBBS proposed that the time

 should be allocated 50/50 between the two estates.

        18.     Pursuant to L.B.R. 2016-1(a)(4), LBBS proposes that its fees and expenses be

 allocated between the two estates on the following basis: (1) If the work performed on a matter

 was exclusively for the benefit of ASIC and its estate, the fees for that work should be allocated to

 the estate of ASIC only; (2) conversely, if the work performed on a matter was exclusively for the

 benefit of ASICIF and its estate, the fees for that work should be allocated to the estate of ASICIF

 only; and (3) finally, if the work performed on a matter was of benefit to both ASIC and its estate,

 and ASICIF and its estate, the fees for that work should be allocated between estate of ASICIF

 and the estate of ASIC on an 90/10 basis. By way of example, if one of LBBS’ attorneys were to




                                                  6
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page7 of 50




 have entered a total of 2.00 hours of time for participating in the 11 U.S.C. § 341(a) meeting of

 creditors, 1.8 hours of the time should be allocated to the estate of ASICIF and 0.2 hours of the

 time should be allocated to the estate of ASIC.

         19.    In its interim fee application, LBBS proposed allocating fees associated for work

 performed that was of benefit to both ASIC and ASICIF on a proposed 80/20 split which is roughly

 the equivalent of the ratios of ASICIF’s scheduled assets and ASIC’s scheduled assets (83% and

 17%), and of ASICIF’s scheduled liabilities and ASIC’s scheduled liabilities (77% and 23%). The

 only other way to allocate those fees would be on an arbitrary 50/50 basis, but that would result in

 the creditors of the much smaller estate unfairly subsidizing the creditors of the much larger estate.

 Although not as extreme, that would be the same as a parent debtor with $1 million in assets and

 liabilities and a subsidiary debtor with $100 million in assets and liabilities splitting fees for

 mutually beneficial legal work on a 50/50 basis. After having completed the efforts associated

 with seeking signatures from investors on Forbearance Agreements related to the dismissal

 process, however, LBBS has since determined that the relative number of Noteholders and

 Bondholders also bears on the appropriate allocation of fees. ASICIF has155 bondholders, and

 yet ASIC has only 86 noteholders. Thus, nearly twice as many bondholders were benefited by the

 forbearance/security interest/dismissal process than noteholders.        The number of investors

 benefited by the process should also be taken into account in allocating fees between ASICIF and

 ASIC. LBBS believes that a 90/10 split between ASICIF and ASIC is a fair and equitable method

 of allocating legal fees for work that was for the benefit to both Debtors and their respective

 creditors.

         20.    LBBS’ invoices set forth in chronological order the date on which a service was

 rendered, the initials of the timekeeper who performed the service, a description of the services




                                                   7
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page8 of 50




 rendered and the amount of time, in tenths of an hour, it took to perform the service. The first

 several pages of each invoice summarize various categories of services rendered by LBBS using

 separate billing codes (e.g., “B110” for “Case Administration”) based on the nature of the services

 performed. The summaries include the identification of the timekeepers who performed the

 services, their titles, the number of hours each timekeeper billed to matters within each billing

 category, their hourly rates, and the amount billed based on their respective hours and hourly rates.

 The hours and resulting fees for each billing category are included in each summary as a Subtotal

 for each of the client-matter numbers and as a Total for both client-matter numbers.

        21.     All of the services for which compensation is requested were services which, in

 LBBS’ judgment, were necessarily rendered after due consideration of the expected cost and

 anticipated benefit of such services. All time described in LBBS’ invoice represents the actual

 amount of time spent or, in certain instances, less than the actual amount of time spent by the

 LBBS timekeeper who rendered the described services. Finally, time entries which are shown as

 “No Charge” are the result of the exercise of LBBS’ billing judgment, and for informational

 purposes only, and are not included in the final compensation requested by the application.

                                   B110 – Case Administration

        22.     The services performed by LBBS under this billing category consisted primarily of

 assisting the Debtors with the preparation of their statements of financial affairs, schedules of

 assets and liabilities, and filings required by Rule 1007, including assisting in the preparation of

 amendments to those filings. LBBS’ services also included assisting the Debtors with their

 Monthly Operating Reports, responding to Rule 2004 examinations and document requests,

 preparing for an attending numerous Rule 2004 examinations, and filing case administration




                                                  8
  Case:20-14066-EEB Doc#:421 Filed:05/17/21                           Entered:05/17/21 20:32:54 Page9 of 50




      motions such as twice moving for an extension of the exclusivity periods of 11 U.S.C. § 1121. 1

Timekeeper 2        Title      Rate           ASIC       ASIC             ASICIF        ASICIF          Total
                                              Hours      Amount           Hours         Amount          Amount
JCP                 Partner    $550/hr.       91.80      $50,490.00       118.20        $65,010.00      $115,500.00
JGL                 Partner    $450/hr.       48.00      $21,600.00       52.30         $23,535.00      $45,135.00
AB                  Assoc.     $300/hr.       18.40      $5,520.00        14.90         $4,470.00       $9,990.00
BRD                 Assoc.     $300/hr.       0.60       $75.00           0.70          $87.50          $162.50
MD                  Para.      $175/hr.       0.00       $0.00            1.90          $237.50         $237.50
                               Subtotal       158.80     $77,685.00       188.00        $93,340.00      $171,025.00

              Proposed allocation of Total Amount: ASIC - $17,102.50; ASICIF - $153,922.50

                                        B120 - Asset Analysis and Recovery.

              23.      This billing category includes matters relating to the analysis and recovery of

      contingent assets.

              24.      The services performed by LBBS under this billing category consisted of obtaining

      information regarding and gaining an understanding of the ASIC’s rights to the proceeds of a

      policy of insurance under which one of its wholly-owned subsidiaries, TVO Hospitality, LLC, is

      the named insured.

Timekeeper       Title        Rate          ASIC       ASIC              ASICIF       ASICIF          Total Amount
                                            Hours      Amount            Hours        Amount
JCP               Partner     $550/hr.      2.30       $1,265.00         1.50         $825.00         $2,090.00
JGL               Partner     $450/hr.      4.50       $2,025.00         0.00         $0.00           $2,025.00
                              Subtotal      6.80       $3,290.00         1.50         $ 825.00        $4,115.00

              Proposed allocation of Total Amount: ASIC - $3,290.00; ASICIF - $825.00

                                                    B130 – Asset Disposition

              25.      This billing category includes matters relating to responding to inquiries regarding

      the potential sale of assets of the Debtors during the pendency of the cases.


      1
        Certain time entries that appear under billing category B170 on LBBS’s invoices have been transferred to B110 for
      purposes of this analyis.
      2
        Timekeeper abbreviations: JCP = John Cardinal Parks; JGL = John G. Lubitz; RSL = Richard S. Lauter; AB =
      Arthur Biller; MLG = Maria L. Gonzalez; BH = Brendan Hamill; BRD = Brian R. DeMocker; MC = Matthew Clark;
      MD = Magdalena Diaz.




                                                              9
 Case:20-14066-EEB Doc#:421 Filed:05/17/21                   Entered:05/17/21 20:32:54 Page10 of 50




             26.     The services performed by LBBS under this billing category consisted of sending

      and receiving email correspondence regarding an interest expressed by Roma Commercial, Inc.

      (“Roma”) in acquiring ASIC’s interest in High Desert Garden Holdings and regarding interest

      expressed by other parties in purchasing assets of the Debtor’s estates.

Timekeeper      Title      Rate         ASIC     ASIC            ASICIF      ASICIF       Total Amount
                                        Hours    Amount          Hours       Amount
JCP             Partner    $550/hr.     0.70     $385.00         0.60        $330.00      $715.00
MC              Para       $125/hr.     0.80     $100.00         0.70        $87.50       $187.50
                           Subtotal     1.50     $ 485.00        1.30        $ 417.50     $ 902.50

             Proposed allocation of Total Amount: ASIC - $485.00; ASICIF - $417.50


                            B140 - Relief from Stay/Adequate Protection Proceedings

             27.     This billing category includes matters relating to termination or continuation of

      automatic stay under 11 U.S.C. § 362 and motions for adequate protection.

             28.     The services performed by LBBS under this billing category consisted of

      responding to two motions for relief from stay filed by Roma.

             29.     The two motions for relief from stay filed by Roma required LBBS to prepare and

      file briefs in opposition to the motions and a supplemental brief regarding one of the motions after

      the hearing on the motion had been adjourned. LBBS also had to prepare for and participate in

      the hearing on the motions.

             30.     It has been suggested that the two motions for relief from stay filed by Roma were

      not anything out of the ordinary. In fact, they were out of the ordinary. The first motion for relief

      from stay filed by Roma involved a lawsuit it had filed in El Paso, Texas that involved numerous

      parties and a complex factual and procedural history. The issue, as ASIC saw it, was whether

      Roma was entitled to relief from stay as to ASIC since (i) its original petition did not name ASIC

      as a defendant and Roma did not assert any claims against ASIC until ASIC had intervened in the




                                                       10
 Case:20-14066-EEB Doc#:421 Filed:05/17/21                  Entered:05/17/21 20:32:54 Page11 of 50




    suit, and (ii) there had been no showing that Roma could not obtain complete relief by pursuing

    its claims against the original defendants only. In short, it was not the typical single plaintiff

    seeking relief from stay to pursue a prepetition claim against a single, debtor defendant.

           31.     The other motion for relief from stay filed by Roma involved a far more complex

    issue: whether the filing of ASIC’s Chapter 11 petition stripped ASIC of all of its management

    rights in High Desert Garden Holdings, a Delaware limited liability company that owns a Hilton

    Garden Inn in El Paso, Texas. LBBS directs the Court’s and the parties’ attention to Roma’s

    motion (Dkt. No. 109), ASIC’s objection (Dkt. No. 150), Roma’s supplemental brief (Dk. No.

    205), and ASIC’s supplemental brief (Dkt. No. 206) (all of which total 99 pages) to gain some

    appreciation of the complex legal issues presented by Roma’s motion. Although the briefing was

    closed in October 2020, the Court never reset the hearing and never ruled on the motion before

    dismissing ASIC’s case in April 2021, suggesting that it was not a run of the mill relief from stay

    proceeding.

Timekeeper    Title      Rate        ASIC      ASIC            ASICIF     ASICIF      Total Amount
                                     Hours     Amount          Hours      Amount
JCP           Partner    $550/hr.    29.70     $16,335.00      0.00       $0.00       $16,335.00
JGL           Partner    $450/hr.    1.90      $855.00         0.00       $0.00       $855.00
AB            Assoc.     $300/hr.    2.10      $630.00         0.00       $0.00       $630.00
MLG           Assoc.     $300/hr.    24.30     $7,290.00       0.00       $0.00       $7,290.00
                         Subtotal    58.00     $25,110.00      0.00       $ 0.00      $25,110.00

           Proposed allocation of Total Amount: ASIC - $25,110.00; ASICIF - $0.00

                        B150 - Meetings of and Communications with Creditors

           32.     This billing category includes preparing for and attending the 11 U.S.C. § 341(a)

    meeting and other communications with creditors.

           33.     The services performed by LBBS under this billing category related primarily to

    preparing for and attending the initial and adjourned sessions of the section 341(a) meetings of




                                                    11
 Case:20-14066-EEB Doc#:421 Filed:05/17/21                      Entered:05/17/21 20:32:54 Page12 of 50




      creditors.

Timekeeper          Title     Rate         ASIC      ASIC           ASICIF      ASICIF         Total
                                           Hours     Amount         Hours       Amount         Amount
JCP                 Partner   $550/hr.     14.80     $8,140.00      9.60        $5,280.00      $13,420.00
JGL                 Partner   $450/hr.     4.90      $2,205.00      0.00        $0.00          $2,205.00
                              Subtotal     19.70     $10,345.00     9.60        $5,280.00      $15,625.00

              Proposed allocation of Total Amount: ASIC - $1,562.50; ASICIF - $14,062.50

                                     B160 - Fee/Employment Applications

              34.      The services performed by LBBS under this billing category related to preparing

      and filing documents in connection with the Debtors’ applications and amended applications to

      employ LBBS as their bankruptcy, responding to objections thereto, and preparing for and

      attending a non-evidentiary hearing on the amended applications.

              35.       The services also included filing an application to employ BKD, LLP, to prepare

      ASIC’s 2019 tax returns, filing an application to employ the Gordon Davis firm to represent ASIC

      in the Roma litigation after the stay was lifted, preparing and filing BKD’s final fee application,

      and assisting Gordon Davis in the preparation and filing of its final fee application.

              36.      Also included in this billing category are activities related to the preparation, filing,

      and prosecution of LBBS’ first interim fee application as well as this, its final fee application.

      Although LBBS’ first interim fee application was withdrawn after it had become clear that none

      of it fees could be paid before the end of 2020, that application has assisted in the preparation of

      this application and shortened the amount of time required to prepare it.

              37.      With respect to the objections to the Debtors application to employ LBBS as their

      bankruptcy counsel in these cases, the UST’s argued in its objection to LBBS’ first interim fee

      application that LBBS should not receive any compensation for opposing the UST’s objection as

      well as the two other objections on the ground that LBBS had created a conflict of interest between




                                                          12
Case:20-14066-EEB Doc#:421 Filed:05/17/21                          Entered:05/17/21 20:32:54 Page13 of 50




  the Debtors and their manager, The Convergence Group (“TCG”). As LBBS has noted numerous

  times, although TCG may have signed the engagement letter pursuant to its management authority,

  LBBS was hired to assist and perform legal services for the entities that TCG manages, including

  the Debtors. For example, all of the work performed by LBBS in May and early June of 2020 in

  an effort to persuade noteholders and bondholders to sign forbearance agreements was on behalf

  of and for the benefit of the Debtors, not TCG.

           38.      To draw an analogy from Hollywood, if, in the film Jerry Maguire, Tom Cruise

  had signed an engagement letter with LBBS to assist Cuba Gooding, Jr. in negotiations with the

  Arizona Cardinals, and Mr. Gooding’s character were to later file a Chapter 11 petition and seek

  to employ LBBS, the UST would object to the application to employ LBBS on the ground that

  LBBS had a conflict of interest. With no disrespect to the UST intended, LBBS submits such a

  notion of conflicts of interest is way out of bounds.

           39.      Moreover, the UST withdrew its objection to LBBS employment on the condition

  that the Court order the Debtors to engage special counsel in the event that, at some point in the

  future, a conflict might happen to arise between the Debtors and TCG. LBBS did not object to

  that condition simply for the sake of moving the cases along, and not by way of an agreement to

  be paid nothing for responding to the objections to the Debtors’ application to retain LBBS, but to

  resolve an objection that was based on a completely theoretical and hypothetic scenario. 3

           40.      Further, the UST’s position is that LBBS should not be compensated for responding



  3
    What is more, no actual conflict between TCG and LBBS ever arose. While the Equity Members Conflicts
  Committee did file a status report late in the case, that was not in response to a conflict that had arisen between TCG
  and LBBS. TCG as the Manager of the Debtors decided to ask the Court to enter simple dismissal orders and instructed
  LBBS to file a status report to that effect. As the Manager of the Debtors, that was a decision TCG had a right to make
  under ASIC’s Operating Agreement. Further, TCG’s decision was not of any benefit to it or to LBBS. The Conflicts
  Committee, wrongly believing that simple dismissal orders would deprive the Court of jurisdiction to rule on final fee
  applications, filed its own status report. That conflict, however, was between TCG and the Conflicts Committee and
  had nothing to do with LBBS prior, nominal representation of TCG.




                                                           13
  Case:20-14066-EEB Doc#:421 Filed:05/17/21                 Entered:05/17/21 20:32:54 Page14 of 50




    to the two creditor filed objections to its employment, both of which were based on the absolutely

    false notion that TCG was somehow involved in not perfecting the noteholders’ and bondholders’

    security interests and that LBBS was somehow involved in that as well. According to the UST,

    LBBS was somehow responsible for creating those misimpressions as well.

            41.    For the sake of argument, LBBS had calculated the reduction in fees that would

    result if the UST positions were correct, and came up with a reduction in the amount of $12,610.

    The UST, however, calculated the appropriate reduction in fees to be $19,735. As much as it pains

    LBBS to throw in the towel on this issue, it would pain LBBS even more if it were to have to go

    through an evidentiary hearing on the UST’s objection and to put on evidence that although it was

    hired by Tom Cruise it was really performing pre-petition legal work for Cuba Gooding, Jr. Thus,

    LBBS will fall on its sword on this issue. The total amount requested as shown below includes a

    voluntary, albeit reluctant, reduction in the amount of $19,735 as requested by the UST.

            42.    LBBS will further agree to deduct from its fee request the sum of $13,215 for the

    fees that are attributable to its first interim fee application. The total amount of fees requested as

    shown below includes that voluntary reduction in the amount of $13,215 as well.

Timekeeper    Title      Rate     ASIC ASIC               ASICIF ASICIF                   Total Amount
                                  Hours Amount            Hours       Amount
JCP          Partner $550/hr.     75.80      $41,690.00 62.90         $33,110.00          $74,800.00
JGL          Partner $450/hr.     25.50      $11,115.00 24.70         $10,755.00          $21,870.00
AB           Assoc. $300/hr.      3.20       $960.00      3.20        $960.00             $1,920.00
MLG          Assoc. $300/hr.      1.60       $480.00      3.10        $930.00             $1,410.00
                       Subtotal 106.10 $54,245.00 93.90               $45,755.00          $100,000.00
Less LBBS’ voluntary reduction requested by the UST                                       ($19,735.00)
Subtotal                                                                                  $80,265.00
Less LBBS’ voluntary reduction for first interim fee application fees                     ($13,215.00)
Grant total                                                                               $67,050.00

    Total amount requested: $67,050.00.
    Proposed allocation of Total Amount: ASIC - $14,728.50 ; ASICIF - $52,321.50




                                                     14
Case:20-14066-EEB Doc#:421 Filed:05/17/21              Entered:05/17/21 20:32:54 Page15 of 50




                                 B190 - Other Contested Matters

         43.     This billing category includes analysis and preparation of all other motions,

  opposition to motions and reply memoranda in support of motions.

         44.     The services performed by LBBS under this billing category primarily related to an

  adversary proceeding filed by Roma, Adversary Complaint in Adv. Pro. No. 20-01266-EEB,

  including filing a motion to dismiss Roma’s original complaint, filing a brief in opposition to

  Roma’s motion for a temporary restraining order, and preparing for and attending the evidentiary

  hearing on Roma’s motion for a temporary restraining order.

         45.     The adversary proceeding commenced by Roma has substantially increased the

  legal fees in the ASIC case. After Roma had filed its original complaint, it filed a motion for a

  temporary restraining order through which it sought an order from the Court for ASIC to

  immediately pay Roma over $335,000. LBBS was required to prepare and file an extensive brief

  in opposition to the motion. After filing its brief in opposition to Roma’s motion for a TRO, LBBS

  prepared and filed a motion to dismiss rather than an answer. Apparently as a result of reading

  ASIC’s brief in opposition to its TRO motion, one minute after ASIC’s motion to dismiss was

  filed, Roma filed an amended complaint in the adversary proceeding, adding additional allegations

  and claims and adding a new party. LBBS then had to begin work on a motion to dismiss Roma’s

  amended complaint.

         46.     In the meantime, an evidentiary hearing was held on Roma’s motion for a

  temporary restraining order on October 23, 2020. Among other things, LBBS had to prepare

  witnesses for the hearing, prepare a cross-examination of Roma’s witness, review and prepare

  objections to Roma’s hearing exhibits, and prepare and rehearse an opening statement for the

  hearing. The evidentiary hearing was a Zoom hearing and lasted three hours. At the conclusion




                                                 15
Case:20-14066-EEB Doc#:421 Filed:05/17/21               Entered:05/17/21 20:32:54 Page16 of 50




  of the presentation of Roma’s case in chief, LBBS moved for, in effect, a directed verdict. That

  motion was granted, ASIC did not need to present any evidence, and Roma’s motion for a

  temporary restraining order was denied. The Court also overruled Roma’s objection to ASIC’s

  motion to make a loan of up to $200,000 to High Desert Garden Holdings, which was heard along

  with Roma’s TRO motion. ASIC has not yet filed its motion to dismiss Roma’s amended

  complaint.

         47.     It has also been suggested that LBBS is seeking over $40,000 in fees for opposing

  a motion for TRO. That suggestion is groundless. As shown in LBBS’ detailed time entries related

  to the Roma’s adversary proceeding, LBBS services included the following: (i) researching

  possible arguments to dismiss Roma’s adversary complaint, (ii) drafting a motion to dismiss, (iii)

  reviewing Roma’s motion for a TRO, (iv) conducting research for the purpose of opposing the

  motion, (v) drafting a brief in opposition to the motion for a TRO, (v) preparing two declarations

  in opposition to the motion for a TRO, (vi) reviewing and analyzing background documents

  relevant to Roma’s claims, (vii) conferences with representatives of TCG regarding the factual

  background relevant to TVO Hospitality’s insurance claims, (viii) reviewing and analyzing

  Roma’s amended complaint, (ix) conducting research regarding Roma’s amended complaint, (x)

  preparing an outline of the motion to dismiss Roma’s amended complaint, (xi) begin drafting a

  motion to dismiss Roma’s amended complaint, (xii) preparing for cross examination of Roma’s

  witnesses (xiii), preparing direct examinations of two witnesses for the TRO hearing, (xiv)

  preparing witnesses for direct and cross examination, (xv) reviewing Roma’s hearing exhibits and

  analyzing grounds for objections, (xvi) preparing an opening statement for the TRO hearing, (xvii)

  other activities in preparation for the TRO hearing, and (xviii) attending the TRO hearing.

         48.     It has further been suggested that LBBS charged too much for what turned out to




                                                  16
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page17 of 50




  be a three-hour evidentiary hearing. That argument fails to appreciate that the only reason why

  the hearing did not go longer is because, at the close of Roma’s evidence, LBBS moved for a

  directed verdict on behalf of ASIC. The motion was granted, and the hearing was over. Still,

  LBBS had to prepare for a full-blown hearing, which would have included putting on ASIC’s case,

  conducting direct and re-direct examination of ASIC’s witnesses, and an anticipated closing

  argument. LBBS should not be penalized for successfully moving the Court to deny Roma’s

  motion at the close of its case.

         49.     Finally, LBBS’ services should be evaluated in light of what was at stake in the

  Roma adversary proceeding: over $335,000 in ASIC’s debtor in possession account. Roma had

  argued those funds belonged to High Desert Garden Holdings and had to be immediately

  transferred to its bank account. That was more than half of the cash in ASIC’s estate. Thus, ASIC

  had no option but to vigorously defend against Roma’s adversary proceeding and motion for a

  TRO. That said, through emails dated October 10 and October 20, 2020, LBBS twice asked Roma

  to dismiss its adversary proceeding and to withdraw its objection to ASIC’s motion to make a loan

  of up to $200,000 to High Desert Garden Holdings. Roma refused to do either. Thus, LBBS did

  everything it could to prevent ASIC from having to incur legal fees in the litigation that Roma

  commenced and eventually dismissed.

         50.     LBBS recites this history of the litigation commenced by Roma not to suggest that

  Roma did not have a right to seek enforcement of what it perceives as its legal rights in the forum.

  Of course it did. LBBS has recited this history to explain to the Court and to parties in interest

  why LBBS’ fees in the ASIC/Roma litigation were higher than LBBS would have liked them to

  be.




                                                  17
 Case:20-14066-EEB Doc#:421 Filed:05/17/21                   Entered:05/17/21 20:32:54 Page18 of 50




Timekeeper      Title        Rate         ASIC     ASIC           ASICIF      ASICIF        Total Amount
                                          Hours    Amount         Hours       Amount
JCP             Partner   $550/hr.        38.10    $20,955.00     2.40        $1,320.00     $22,275.00
AB              Associate $300/hr.        87.30    $26,190.00     2.50        $750.00       $26,940.00
                          Subtotal        125.40   $47,145.00     4.90        $2,070.00     $49,215.00

             Proposed allocation of Total Amount: ASIC - $47,145.00; ASICIF - $2,070.00

                                         B210 - Business Operations

             51.     This billing category includes addressing business issues unrelated to these Chapter

      11 proceedings.

             52.     As the description of this category implies, the services performed by LBBS under

      this billing category relate to the operation of the Debtors’ businesses and fulfilment of their

      responsibilities as managers of their respective non-debtor investment entities. These services

      include, but are not limited to, governance requirements and obligations, investor relations,

      financing transactions related to non-debtor investment entities, management of non-bankruptcy

      leasehold interests, and related matters.

Timekeeper      Title        Rate         ASIC     ASIC             ASICIF     ASICIF           Total Amount
                                          Hours    Amount           Hours      Amount
JCP             Partner      $550/hr.     9.30     $5,115.00        6.60       $3,630.00        $8,745.00
JGL             Partner      $450/hr.     49.10    $22,095.00       51.90      $23,355.00       $45,450.00
                             Subtotal     58.40    $27,210.00       58.50      $26,985.00       $54,195.00

             Proposed allocation of Total Amount: ASIC - $5,419.50; ASICIF - $48,775.50

                                     B230 - Financing/Cash Collections

             53.     This billing category includes matters under 11 U.S.C. §§ 361, 363 and 364

      including cash collateral, and secured claim, and loan document analysis. It also includes activities

      relating to the refinancing of loan obligations of wholly owned operating subsidiaries.

             54.     The services performed by LBBS under this billing category included seeking Court

      approval, pursuant to 11 U.S.C. § 363 to make cash infusions into or loans to entities in which it




                                                       18
Case:20-14066-EEB Doc#:421 Filed:05/17/21               Entered:05/17/21 20:32:54 Page19 of 50




  had invested before the Petition Date and are included in the Debtors’ business portfolios.

         55.     LBBS has filed, prosecuted, and prevailed on six motions filed under 11 U.S.C. §

  363 of the Bankruptcy Code. Four of the motions involved responding to four capital calls made

  by Longford Capital II, LP in the amount of $40,000 each. One of the motions involved making

  a $175,000 cash infusion into one of ASICIF’s wholly-owned subsidiaries, ELP MC Venture,

  LLC. The other two motions involved making loans, one by ASIC in an amount up to $200,000

  to a partially-owned subsidiary, High Desert Garden Holdings, LLC, and the other by ASICIF in

  the amount of $200,000 to an entity in which it has invested, Thorin Resources, LLC.

         56.     All of these motions were necessary to preserve and protect the value of the

  Debtors’ assets. Some were objected to by various parties in interest, but all of those objections

  were resolved, and all of the motions were in due course granted by the Court.

         57.     Preparing, filing, serving, prosecuting, and resolving any objections to these 11

  U.S.C. § 363 motions required a considerable amount of time. Of the 3,662 individual time entries

  made in both the ASIC and ASICIF client-matter numbers 285, or 7.8 percent, of them were

  devoted to activities related to the section 363 motions. All of that time was required to be

  expended as a result of the business needs of the Debtors and the Court’s directive that all such

  transactions be noticed out to creditors.

         58.     Also included in this billing category are services that related primarily to the

  negotiation, drafting, and closing of financing and loan extension transactions for ELP MC

  Venture, LLC in February and March of 2021.




                                                  19
 Case:20-14066-EEB Doc#:421 Filed:05/17/21                      Entered:05/17/21 20:32:54 Page20 of 50




Timekeeper         Title     Rate          ASIC     ASIC           ASICIF   ASICIF        Total Amount
                                           Hours    Amount         Hours    Amount
JCP                Partner   $550/hr.      15.80    $8,690.00      58.90    $32,395.00    $41,085.00
JGL                Partner   $450/hr.      38.80    $17,460.00     25.70    $11,565.00    $29,025.00
AB                 Assoc.    $300/hr.      0.60     $180.00        0.40     $120.00       $300.00
                             Subtotal      55.20    $26,330.00     85.00    $44,080.00    $70,410.00

             Proposed allocation of Total Amount: ASIC - $12,695.00; ASICIF - $57,715.00

                                        B260 – Board of Directors Matters

             59.      Because the Debtors are both limited liability companies, they do not have boards

      of directors per se. The meeting of the members of ASIC, however, are very similar to a board of

      directors meeting. Thus, this billing category consists primarily of matters relating to the members

      of ASIC, including preparing for and attending members meetings.

Timekeeper         Title      Rate          ASIC     ASIC          ASICIF    ASICIF        Total
                                            Hours    Amount        Hours     Amount        Amount
JCP                Partner    $550/hr.      11.30    $6,215.00     0.00      $0.00         $6,215.00
JGL                Partner    $450/hr.      16.00    $7,200.00     1.80      $810.00       $8,010.00
                              Subtotal      27.30    $13,415.00    1.80      $ 810.00      $14,225.00

             Proposed allocation of Total Amount: ASIC - $14,225.00 ASICIF - $0.00

                                B270 – Regulatory and Compliance Matters

             60.      This Billing category primarily relates to services performed in connection with the

      ongoing SEC investigation of the Debtors and other entities and persons.

             61.      The services performed by LBBS under this billing category include responding to

      inquiries from the SEC and counsel for other subjects of the SEC’s investigation.

Timekeeper      Title        Rate         ASIC      ASIC           ASICIF   ASICIF        Total Amount
                                          Hours     Amount         Hours    Amount
JCP             Partner      $550/hr.     2.60      $1,430.00      1.70     $935.00       $2,365.00
JGL             Partner      $450/hr.     0.60      $270.00        0.60     $270.00       $540.00
BRH             Assoc.       $300/hr.     5.30      $1,590.00      3.20     $960.00       $2,550.00
SH4             Partner      $450/hr.     0.20      $90.00         0.20     $90.00        $180.00
                             Subtotal     8.70      $3,380.00      5.70     $2,255.00     $5,635.00

             Proposed allocation of Total Amount: ASIC - $3,380.00; ASICIF - $2,255.00




                                                        20
 Case:20-14066-EEB Doc#:421 Filed:05/17/21                      Entered:05/17/21 20:32:54 Page21 of 50




                              B310 - Claims Administration and Objections

              62.      This Billing category includes specific claim inquiries; bar date motions; analyses,

      objections and allowances of claims.

              63.      The services performed by LBBS under this billing category includes responding to

      creditor inquiries regarding their scheduled claims, preparing and filing ex parte motions and

      proposed orders extending the SEC’s deadline for filing a proof of claim, and reviewing and

      analyzing selected proofs of claim.

Timekeeper          Title     Rate        ASIC       ASIC        ASICIF      ASICIF          Total
                                          Hours      Amount      Hours       Amount          Amount
JCP                 Partner   $550/hr.    1.10       $605.00     0.50        $275.00         $880.00
                              Subtotal    $ 1.10     $ 605.00    0.50        $ 275.00        $ 880.00

              Proposed allocation of Total Amount: ASIC - $880.00; ASICIF - $0.00

                                B410 – General Bankruptcy Advice/Opinions

              64.      The services rendered by LBBS under this billing category related primarily to the

      dismissal of these cases so as to allow for the creation and perfection of security interests in favor

      of the noteholders of ASIC and the bondholders of ASICIF under the protections afforded by

      forbearance agreements that were to be executed by the noteholders and bondholders.

              65.      The concept of a potential structured dismissal of these cases arose during a

      conference call between counsel for and representatives of the Debtors and Accelerated Wealth on

      August 10, 2020. 4 Grave concerns were expressed by Accelerated Wealth on behalf of the

      noteholders of ASIC and the bondholders of ASICIF, most of whom are or were clients of

      Accelerated Wealth, that if a Chapter 11 trustee were to be appointed or these cases were to be

      converted to Chapter 7, a trustee might seek to avoid the noteholders and bondholders security



      4
       As used in herein, the term “Accelerated Wealth” refers to Accelerated Wealth, LLC and Accelerated Wealth
      Advisors, LLC, both individually and collectively.




                                                         21
Case:20-14066-EEB Doc#:421 Filed:05/17/21                 Entered:05/17/21 20:32:54 Page22 of 50




  interests for lack of attachment, lack of perfection, or both.        Because the positions of the

  noteholders and bondholders could not be improved while the Debtors remained in Chapter 11,

  LBBS proposed revisiting the idea of having forbearance agreements executed between ASIC and

  its noteholders, and ASICIF and its bondholders, so as to facilitate a dismissal of the bankruptcy

  cases to allow improvement of the security interests. Prior to the filing of their petitions for relief

  the Debtors had sought to avoid having to seek the protections afforded by the Bankruptcy Code

  by asking all of the noteholders and bondholders to execute forbearance agreements, but too many

  either failed or refused to do so. Thus, LBBS proposed that if, after these cases had been

  commenced, all or a sufficient number of noteholder and bondholders were to sign forbearance

  agreements, the Debtors would no longer need the protection of the automatic stay under 11 U.S.C.

  § 362, and could therefore move for dismissal of these cases. After the cases were dismissed,

  ASIC and its noteholders, and ASICIF and its bondholders, could execute new security agreements

  that would fully and adequately describe their collateral and the newly created security interests

  could be perfected through filing of UCC-1 financing statements in the appropriate jurisdictions.

  ASIC and ASICIF would also agree to not to file Chapter 11 petitions again for at least 91 days

  after the UCC-1 financing statements were filed so as to protect them from avoidance through later

  filed preference actions.

         66.     After a general agreement had been reached during that conference call regarding

  the concept of the structured dismissal of these cases, LBBS then spearheaded the efforts to draft

  the new forbearance agreements and security agreements on which the dismissals would be based,

  even though those efforts, if successful, would put LBBS out of a job – that is, its job as bankruptcy

  counsel for the Debtors. The first draft of the new form of forbearance agreement was circulated

  on August 20, 2020, only 10 days after the conference call. The first draft of the new security




                                                    22
Case:20-14066-EEB Doc#:421 Filed:05/17/21                 Entered:05/17/21 20:32:54 Page23 of 50




  agreement was circulated thereafter on September 3, 2020.

         67.     Unfortunately, the process of negotiating and finalizing the forbearance agreements

  and security agreements on which structured dismissals could be based took much longer than had

  been hoped. LBBS had hoped that the structured dismissal process would have been completed

  in October 2020 and would have provided the Debtors with the basic protections of Chapter 11

  without all of the attendant fees and expenses and also would have provided the noteholders and

  bondholders with unassailable, unavoidable security interests.         Due to the actions of other

  interested parties, however, the process took much longer than anticipated with the resulting effect

  that more legal fees were incurred by the Debtors, even though one of the goals of the process was

  to avoid having the Debtors incur legal fees. Indeed, of the 3,662 individual time entries made in

  both the ASIC and ASICIF client-matter numbers 805, or roughly 22 percent, of them include the

  words “forbearance” or “security.” In terms of dollars, task code B410 – General Bankruptcy

  Advice/Opinion – accounts for $248,055.00 of LBBS’ fees. The vast majority of those fees relate

  to the Debtors’ efforts to seek a structured dismissal of these cases through the execution of new

  forbearance agreements and post-dismissal security agreements, the preparation and prosecution

  of their motion for dismissal, and post-dismissal activities related to the execution of the new

  security agreements and the perfection thereof.

         68.     On a more granular level, billing category B410, in addition to encompassing

  matters that do not otherwise neatly fall within another billing category, includes services relating

  to a wide variety of activities, including the following: (i) general bankruptcy advice and related

  activities, (ii) analysis of the effect on bondholders and noteholders if their claims are not secured,

  (iii) a structured dismissal of the cases in exchange for forbearance agreements from investors, (iv)

  legal research, including research regarding the creation and perfection of security interests and




                                                    23
Case:20-14066-EEB Doc#:421 Filed:05/17/21                         Entered:05/17/21 20:32:54 Page24 of 50




  the terms and conditions under which courts have granted structured dismissals, (v) reviewing and

  analyzing issues pertaining to forbearance agreements and drafting and redrafting same, (vi)

  reviewing and analyzing issues pertaining to security agreements with investors and drafting and

  redrafting same, (vii) reviewing and analyzing issues pertaining to the perfection of security

  interests and the contents of UCC-1 financing statements, (viii) reviewing and analyzing of the

  proposed terms and conditions of a structured dismissal, (ix) communications to and from parties

  in interest regarding a potential structured dismissal, the forbearance agreements, and the security

  agreements, and (x) miscellaneous tasks and activities not covered above. 5

          69.      With respect to the first of the foregoing groupings, general bankruptcy advice and

  related activities, Services performed in this grouping included such general bankruptcy advice as

  procedures for dealing with debtor in possession accounts, dealing with accounts held by sub-

  advisors to TCG, general contract management, analysis of issues pertaining to payment of

  advisory fees, communications with noteholders and bondholders, communications and meeting

  with members, investment entity capital call financing documents, and ordinary course of business

  transactions.

          70.      As to the second group, analysis of the effect on bondholders and noteholders if

  their claims are not secured. Even before discussions regarding a potential structured dismissal

  began, in response to calls from creditors regarding whether they were secured, research and

  analysis were performed on that issue, including what effect it might have on bondholders and

  noteholders. The secured status of noteholders and bondholders and the scope and avoidability of

  their security interests also affected whether the Debtors had any cash collateral issues pertaining


  5
    For a breakdown of these ten activity groupings by hours spent and fees generated for the period from June 14, 2020
  through October 31, 2020, see “Exhibit A” to Response to Objections to First Interim Fee Application Lewis Brisbois
  Bisgaard & Smith LLP for Compensation And Reimbursement of Expenses (Dkt. No. 319-1), which is incorporated
  herein by reference.




                                                          24
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page25 of 50




  to their deposit accounts. The noteholders and bondholders who called had apparently been told

  by someone that they were not secured, and they were very upset about that and wanted answers.

  Regardless of whether it had any economic effect on them, it was certainly having an adverse

  psychological effect. As counsel for several bondholders put it, there were “grave concerns” that

  the bondholders were not secured. They had always been told that they were and had always

  believed they were. Now someone was telling them they weren’t, and they wanted what they had

  bargained for. It was becoming a very big issue. Explaining to them and their counsel that the

  noteholders and bondholders held the vast majority of the claims in both estates did not seem to

  matter. The noteholders and bondholders wanted what they had been told they were getting by

  the Debtors in their offering documents.

         71.     The third grouping – a potential structured dismissal of the cases in exchange for

  forbearance agreements from investors – relates to activities before the drafting of the forbearance

  agreements and security agreements even began. What had to be addressed first was the threshold

  issue of whether a structured dismissal made sense and whether it provided an appropriate vehicle

  for addressing the concerns of, not only the bondholders and noteholders, but also Accelerated

  Wealth, which was the investment advisor for the vast majority of them. Without Accelerated

  Wealth’s approval and endorsement, exiting bankruptcy through a structured dismissal would be

  dead in the water. And so, the merits of whether to seek a structured dismissal in exchange for

  forbearance agreements had to be thoroughly analyzed and vetted not only with management of

  the Debtors but also Accelerated Wealth and its counsel.

         72.     The fourth grouping of services relates to legal research, including research

  regarding the creation and perfection of security interests and the terms and conditions under which

  courts have granted structured dismissals. As LBBS began digging in to what the Debtors’ prior




                                                  25
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page26 of 50




  counsel had done, and not done, in connection with creating and perfecting security interests on

  behalf of the bondholders and noteholders, it became clear that errors had been made. If the

  bankruptcy cases were to be dismissed so as to enable the Debtors to right those wrongs, it was

  important to make sure that the “redo” was done correctly under Article 9 of the UCC, under both

  Colorado law and Wyoming law. Further, as structured dismissals are not the typical way in which

  Chapter 11 cases are resolved, LBBS had to confirm the law in this area, particular as it may have

  evolved since the Supreme Court’s decision in Czyzewski v. Jevic Holding Corp. in 2017. Finally,

  since the Debtors were involved in an ongoing SEC investigation, LBBS had to perform research

  and analysis on whether dismissing the bankruptcy cases might expose the Debtors to a being

  placed into an SEC receivership.

         73.     Drafting, redrafting, and re-redrafting both the proposed forbearance agreements

  and the security agreements, which includes both groups five and six above, was not an event, it

  was a process, a long and, at times, a tedious and frustrating process. (Both the forbearance

  agreements and the security agreements are included here because many of the time entries relate

  to both and cannot be easily broken out.) After the initial drafts were finished, they were reviewed

  by management of the Debtors, and then redrafted based on their comments and requested changes.

  Initially, the revised drafts were sent to bankruptcy counsel for Accelerated Wealth for review and

  comment whose numerous suggested changes were submitted over several months and were

  reviewed, shared with TCG, and then included or not included in the drafts. Redrafts were then

  circulated internally before being sent back to counsel for Accelerated Wealth. Securities counsel

  for Accelerated Wealth then became involved in the process and made his own comments and

  suggested changes whose suggested changes were reviewed, shared with TCG, and then included

  or not included in redrafts. Representatives of Accelerated Wealth then joined in directly on the




                                                  26
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page27 of 50




  protracted drafting and redrafting process, typically sharing their comments and suggested changes

  directly with TCG which passed them on to LBBS.          TGC would often, after negotiating with

  Accelerated Wealth directly, request additional changes to the then current drafts of the

  forbearance agreements and security agreements. Those changes would have to be made and then

  recirculated to Accelerated Wealth for its review. In a number of instances, after previously being

  instructed to insert a provision in one of the documents, LBBS was later instructed to take the

  provision out. It was a constant process of accretion followed by deletion, followed by something

  else. For example, after weeks of negotiations counsel for Accelerated Wealth attempted to

  circumvent negotiations by submitting an entirely new daft to the security agreement only hours

  before a Debtor’s member’s meeting which was scheduled for the purpose of reviewing and

  approving the negotiated drafts so that they could be submitted to the noteholders and bondholders

  for consideration.

         74.     In sum, Accelerated Wealth was an active participant in the entire process. The

  need to respond to a steady stream of complaints, ideas, requests, comments, and redlined edits

  from Accelerated Wealth over a period of several months significantly increased the fees incurred

  by the Debtors on this project. Indeed, for the period from August through October, 2020 alone,

  LBBS’ invoices contain no fewer than 85 separate references to “Accelerated Wealth” and 62

  references to its counsel. That is not to say that Accelerated Wealth was not a welcome participant

  in the process.      The Debtors far preferred to deal with Accelerated Wealth as a de facto

  representative of the noteholders and bondholders than to deal separately with over 240 individual

  investors. The point that needs to be made and appreciated is that the Debtors were not at liberty

  to control the costs of the negotiation, drafting, and re-drafting of the forbearance agreements and

  the security agreements by, for example, excluding Accelerated Wealth and its counsel from the




                                                  27
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page28 of 50




  process or by simply ignoring the input they wished to provide.

         75.     TCG also was in communication directly with representatives of the Noteholders’

  Committee which had its own suggested changes. In due course, the Bondholders’ Committee

  was asked to provide its own suggested changes. Redlined changes were eventually received from

  the Bondholders’ Committee, but too late to be considered before the forbearance agreements and

  security agreements had been finalized and distributed for signature.

         76.     Mr. Lubitz, one of LBBS’ corporate partners, spearheaded the drafting, redrafting,

  and re-redrafting process. Mr. Parks played a far more limited role and proposed suggested edits

  to the forbearance agreements and security agreements, including suggested edits based on

  bankruptcy law considerations. Granted, the entire process took a considerable amount of time,

  but with potentially as over 240 noteholders and bondholders and, hence, cooks in the kitchen, it

  was unavoidable. Because of the complex issues involved, the countless interests to be considered,

  and the fact that the outcome of the bankruptcy case depended, in large part, on the negotiations

  related to the forbearance agreement and security agreement, LBBS did not have the option of

  telling the Debtors, bankruptcy counsel and securities counsel for Accelerated Wealth, and

  Accelerated Wealth that LBBS was done with its drafting and it was not going to make any further

  changes to the documents. LBBS, after all, participated in this process as an agent, not a principal.

  It was not up to LBBS to say when the negotiating and drafting process had reached its completion.

  That was up to the Debtors and other parties in interest.

         77.     With respect to the seventh group of services, in addition to performing and

  reviewing legal research regarding the perfection of security interest, additional time was devoted

  to other aspects of perfection, including the proper language to include in UCC-1 financing

  statements.




                                                   28
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page29 of 50




         78.     In addition to performing and reviewing legal research regarding structured

  dismissals of Chapter 11 cases, LBBS performed other services including sending and receiving

  internal emails on the subject, sending and receiving emails with TCG regarding structured

  dismissals, and preparing a memorandum regard the merits of a structured dismissal. These

  services are including in the eighth grouping of activities.

         79.     As for the ninth group of services under Billing Category B410, because of the

  extensive coordination that was required between LBBS attorneys as well as with representatives

  of TCG, bankruptcy counsel for Accelerated Wealth, Accelerated Wealth, representatives of the

  Noteholders’ Committee, and counsel for the Bondholders’ Committee, the structured

  dismissal/forbearance agreement/security agreement process required extensive communications,

  including numerous telephone conferences and even more email correspondence.

         80.     Finally, there were miscellaneous tasks and activities not covered above, all of

  which are included in the tenth group of activities.

         81.     In addition to the foregoing, all of LBBS’ services in connection with the motion

  for dismissal were tracked under billing category B410. The activities associated with the motion

  for dismissal included performing legal research on cases decided under 11 U.S.C. §§ 1112(b)(4)

  and 305(a), as well as cases in which courts have revived or extended the automatic stay after it

  had terminated. LBBS also performed additional research regarding structured dismissals. Other

  activities tracked under billing code B410 included the following: (i) the initial drafting of the

  motion for dismissal, (ii) receiving and responding to pre-filing requests for changes from counsel

  for Accelerated Wealth and counsel for the Bondholders’ Committee, (iii) finalizing the motion

  for dismissal and related papers, (iv) responding to post-filing comments regarding the motion for

  dismissal and negotiating proposed resolution of potential objections, (v) participating in the




                                                   29
 Case:20-14066-EEB Doc#:421 Filed:05/17/21                   Entered:05/17/21 20:32:54 Page30 of 50




      drafting and execution of a resolution and amended resolution by unanimous consent of the

      members of ASIC to address issues that would otherwise have been grounds for objections to the

      motion for dismissal, (vi) reviewing and responding to objections that were actually filed to the

      motion for dismissal, (vii) preparing for and attending the hearing on the motion for dismissal, and

      (viii) preparing for and attending the status conference with the Court regarding whether there

      should be any terms and conditions attached to the dismissals and whether a fee examiner should

      be appointed.

             82.      Finally, certain post-dismissal services were billed under billing category B410,

      including services performed in connection with the execution of the new security agreements, the

      finalization and filing of the UCC-1 financing statements, and other case closing matters.

Timekeeper         Title     Rate        ASIC      ASIC           ASICIF      ASICIF         Total
                                         Hours     Amount         Hours       Amount         Amount
JCP                Partner   $550/hr.    134.10    $73,755.00     152.90      $84,095.00     $157,850.00
JGL                Partner   $450/hr.    84.80     $38,160.00     86.70       $39,015.00     $77,175.00
RSL                Partner   $450/hr.    1.50      $675.00        1.50        $675.00        $1,350.00
AB                 Assoc.    $300/hr.    1.90      $855.00        1.90        $855.00        $1,710.00
BRD                Assoc.    $300/hr.    15.00     $2,540.00      15.00       $2,540.00      $5,080.00
BRH                Assoc.    $300/hr.    2.00      $600.00        4.10        $1,230.00      $1,830.00
BN                 Assoc.    $300/hr.    5.10      $1,530.00      5.10        $1,530.00      $3,060.00
                             Subtotal    244.40    $118,115.00    267.20      $129,940.00    $248,055.00

             Proposed allocation of Total Amount: ASIC - $24,805.50; ASICIF - $223,249.50




                                                      30
  Case:20-14066-EEB Doc#:421 Filed:05/17/21                          Entered:05/17/21 20:32:54 Page31 of 50




                                   Recapitulation of All Services by Timekeeper

                Timekeeper                                   Hours                                Fees
JCP                                                          884.90                           $462,275.00
JGL                                                          520.80                           $232,290.00
RSL                                                            3.00                             $1,350.00
SH                                                             0.40                              $180.00
AB                                                           139.70                            $41,490.00
BRD                                                           31.30                             $5,242.50
MLG                                                           29.50                             $8,700.00
BRH                                                           14.60                             $4,380.00
MC                                                             1.50                              $187.50
MD                                                             1.90                              $237.50
BN                                                            10.20                             $3,060.00
Voluntary Fee Reduction                                                                       ($32,950.00)
                                        Total                1637.80                          $726,442.50 6


                                Recapitulation of All Services by Billing Category

 Category
                                   Category Description                            Hours                  Fees
 Number
  B110           Case Administration                                               346.80            $171,025.00
  B120           Asset Analysis and Recovery                                       8.30                $4,115.00
  B130           Asset Disposition                                                 2.80                 $902.50
  B140           Relief from stay/Adequate Protection Proceedings                  58.00              $25,110.00
  B150           Meeting of and Communications with Creditors                      29.30              $15,625.00
  B160           Fee/Employment Applications 7                                     200.00             $67,050.00
  B190           Other Contested Matters                                           130.30             $49,215.00
  B210           Business Operations                                               116.90             $54,195.00
  B230           Financing/Cash Collections                                        140.20             $70,410.00
  B260           Board of Directors Matters                                        29.10              $14,225.00
  B270           Regulatory and Compliance Matters                                 14.40               $5,635.00
  B310           Claims Administration and Objections                              1.60                 $880.00
  B410           General Bankruptcy Advice/Opinions                                511.60            $248,055.00
  B888           No Charge                                                         48.50                 $0.00
                                                              Total                1637.80           $726,442.50

               Proposed allocation of Total Amount: ASIC - $170,828.50; ASICIF - $555,614.00




    6
        Total amount of fees requests includes a reduction in the amount of $32,950 under billing category B160.
    7
        Total amount of fees requested includes a reduction in the amount of $32,950 for this billing categogy.




                                                              31
Case:20-14066-EEB Doc#:421 Filed:05/17/21                 Entered:05/17/21 20:32:54 Page32 of 50




                                  V.      EXPENSES INCURRED

         83.    The LBBS invoices also include detailed information regarding monies disbursed

  on behalf of the Debtors by LBBS during the Application Period. Those disbursements are

  summarized as follows:

                                                       ASIC

    E101 – Copying                                                                    $359.85
    E108 – Postage                                                                    $454.40
    E112 – Court Fees                                                                  $62.00
    E123 – Other                                                                      $954.80
    Total                                                                           $1,831.05

                                                ASICIF

    E101 – Copying                                                                  $2,202.95
    E108 – Postage                                                                    $867.74
    E112 – Court Fees                                                                 $122.00
    E123 – Other                                                                    $3,859.80
    Total                                                                           $7,052.49

                            VI.     THE APPLICABLE LEGAL STANDARDS

         84.    Pursuant to 11 U.S.C. § 330(a)(1), a court may award a professional person

  employed under section 327 “reasonable compensation for actual, necessary services rendered”

  and “reimbursement ford actual, necessary expenses.” Section 330(a)(3) lists a number of factors

  that a court must be consider in determining the amount of reasonable compensation:

         In determining the amount of reasonable compensation to be awarded ..., the court shall
         consider the nature, the extent, and the value of such services, taking into account all
         relevant factors, including-

         (A)    the time spent on such services;

         (B)    the rates charged for such services;

         (C)    whether the services were necessary to the administration of, or beneficial at
                the time at which the service was rendered toward the completion of, a case
                under this title;




                                                   32
Case:20-14066-EEB Doc#:421 Filed:05/17/21                 Entered:05/17/21 20:32:54 Page33 of 50




         (D)     whether the services were performed within a reasonable amount of time
                 commensurate with the complexity, importance, and nature of the problem,
                 issue, or task addressed;

         (E)     with respect to a professional person, whether the person is board certified or
                 otherwise has demonstrated skill and experience in the bankruptcy field; and

         (F)     whether the compensation is reasonable based on the customary compensation
                 charged by comparably skilled practitioners in cases other than cases under this
                 title.


  11 U.S.C. § 330(a)(3).

         85.      In connection with section 330(a)(1)(C), fees for professional services rendered

  may be awarded if they were either necessary to the administration of the bankruptcy estate or

  reasonably likely to benefit the bankruptcy estate at the time the services were rendered. Barron

  & Newburger, P.C. v. Tex. Skyline, Ltd. (In re Woerner), 783 F.3d 266, 276 (5th Cir. 2015); see

  also In re Morreale, No. 13-27310 TBM, 2019 Bankr. LEXIS 2071, at *15 (Bankr. D. Colo. July

  3, 2019). Section 330(a)(1) does not require that the services result in an actual monetary or

  material benefit to the estate but only that applicant demonstrate the services were “reasonably

  likely” to benefit the estate at the time the services were rendered. Roberts, Sheridan & Kotel,

  P.C. v. Bergen Brunswig Drug Co. (In re Mednet), 251 B.R. 103, 108 (B.A.P. 9th Cir. 2000).

         86.     Courts in this Circuit apply an “adjusted lodestar” approach to determine the

  reasonableness of attorney fees. In re Tollefson, 2015 WL 3897533 (Bankr. D. Colo., May 13,

  2015) (citing Market Center East Retail Property, Inc. v. Lurie (In re Market Center East Retail

  Property, Inc.), 730 F. 3d 1239, 1246 (10th Cir. 2013)). Under the adjusted loadstar approach, the

  court first determines the lodestar amount of a fee, and then adjusts the fee in accordance with the

  circumstances of the case. In re Potts, No. 11-22624 HRT, 2013 Bankr. LEXIS 4164, at *29

  (Bankr. D. Colo. Oct. 3, 2013) (citing Robinson v. City of Edmond, 160 F.3d 1275 (10th Cir.1998)).

         87.     The circumstances of a case are evaluated using the 12 factors enumerated in




                                                   33
Case:20-14066-EEB Doc#:421 Filed:05/17/21                   Entered:05/17/21 20:32:54 Page34 of 50




  Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), adopted by the Tenth

  Circuit in First Nat’l Bank of Lea County v. Niccum (In re Permian Anchor Servs., Inc.), 649 F.2d

  763, 768 (10th Cir. 1981). The Johnson factors are as follows: (1) the time and labor required; (2)

  novelty and difficulty of the questions; (3) the skill requisite to perform the legal service properly; (4)

  preclusion of other employment by the attorney due to acceptance of the case; (5) the customary fee;

  (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the

  circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation, and

  ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and length of the

  professional relationship with the client; and (12) awards in similar cases. Market Center, 730 F. 3d

  at 1251. A court, therefore, must consider both the Section 330(a)(3) factors and the Johnson factors-

  - and only those factors-- in evaluating the reasonableness of a bankruptcy fee application. In re

  Tollefson, 2015 WL 3897533 at *10 (citing Market Center, 730 F.3d at 1249; First Nat’l Bank, 649

  F.2d at 768).

          88.     “The burden is on [the applicant] to establish that they are entitled to the

  compensation as requested. However, once the prima facia showing is made by an applicant, any

  objection raised must be substantiated by evidence showing that the applicant has requested an

  unreasonable amount, whether it be excessive hourly rates/hours or duplicative/unnecessary work.

  General dissatisfaction or a disagreement over business judgment will not suffice.” SGE Mortg.

  Funding Corp. v. Comm. of Inv’rs Holding Unsecured Claims (In re SGE Mortg. Funding Corp.),

  301 B.R. 915, 917 (Bankr. M.D. Ga. 2003) (citations omitted). A party objecting to the amount of

  time spent on services has the burden of proving that too much time was spent and must carry the

  burden of explaining specifically what part of the compensation requested is unreasonable. In re

  Bass Energy, Inc., No. 00-10052-11, 2000 Bankr. LEXIS 2100, at *7-8 (Bankr. N.D. Tex. Aug. 22,

  2000). “A party objecting to a fee application may not do so based on the general proposition that




                                                      34
Case:20-14066-EEB Doc#:421 Filed:05/17/21                 Entered:05/17/21 20:32:54 Page35 of 50




  the fee sought is simply too much. It should go beyond this assertion to articulate a reason why and,

  if necessary, present evidence in support thereof… The objector must, at some point, identify any

  allegedly improper, insufficient, or excessive entries and direct the court's attention to them.” In re

  Hunt’s Health Care, 161 B.R. 971, 982 (Bankr. N.D. Ind. 1993)

                         A.      Application of the Section 330(a) Standards

                                         1.      The time spent

         89.     The summaries included in Section V above, together with the exhibits attached

  hereto, detail the time nature and extent of the professional services LBBS rendered for the benefit

  of the Debtors during the Application Period. The total number of hours expended, 1,637.80,

  demonstrates that LBBS has assisted the Debtors through all aspects of their bankruptcy cases.

  During Application period, LBBS’ hours have averaged 148.89 hours per month for both the

  Debtors’ cases. Given the size and complexity of these cases, including the total dollar values of

  assets and total dollar amounts of scheduled claims, the number of motions that have had to be

  filed and were objected to, the litigation initiated against the Debtors, and the efforts that were

  undertaken to explore alternatives to reorganizing the Debtors of under Chapter 11 of the

  Bankruptcy Code, the time spent by LBBS on these cases was reasonable.

         90.     As a result primarily of LBBS’ work on a potential structured dismissal of these

  cases, defending against the litigation commenced by Roma, and filing and prosecuting motions

  under section 363, LBBS’ billed hours in these cases increased from a mere 71.20 hours in July,

  to 156.8 hours in August, to 306.50 hours in September, and to 308.00 hours in October.

  Thereafter, LBBS’ monthly hours returned to more “normal” levels.

         91.     Specifically, after the very busy months of September and October 2020, LBBS’

  monthly hour totals for both matters were as follows: November – 143.00 hours; December –




                                                    35
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page36 of 50




  127.00 hours; January – 152.40 hours; February – 119.90 hours; March – 94.00 hours; and

  April/May (combined) 100.70 hours. This data shows that the unusually high hours in September

  (306.50 hours) and October (308.00 hours) of 2020 were the result of the work that needed to be

  done, not by any efficiency or over billing on the part of LBBS.

         92.     LBBS’ invoices to the Debtors together contain a total of 3,662 separate detailed

  time entries, which include the date the work was performed, the individual who performed the

  work, how much time was spent on each task in tenth of an hour increments, the total fee for each

  task, and a detailed description of the work performed.

         93.     Of the 3,662 time entries, 1,126 are for .10 hours or a total of 31 percent of all time

  entries. Further, 933 of the time entries are for .20 hours, 426 are for .30 hours, and 262 are for

  .40 hours. Thus, a full 75 percent of LBBS’ detailed time entries are for .40 hours or less. This

  data shows that LBBS has been very efficient and economical in its provision of legal services to

  the Debtors. LBBS has not been “churning” these files. It has not been “running up” its bills. It

  has not been “platooning” these cases with a cadre of lawyers. To the contrary, the vast majority

  of LBBS work on these cases has been performed by only two of its lawyers, with other lawyers

  filling in as needed on discrete projects and on an ad hoc basis.

         94.     In short, the amount of time spent by LBBS from the Petition Date through the date

  the orders of dismissal were entered was reasonable.

                                      2.      The rates charged

         95.     The hourly rates for attorneys and other timekeepers approved by the Court in its

  orders granting the Debtors’ applications to employ LBBS were as follows: Partners - $550/hr.;

  Associates - $375/hr.; Paralegals and Law Clerks - $175/hr. After applying the foregoing hourly

  rates to the number of hours worked by LBBS attorneys and other timekeepers through the first




                                                   36
Case:20-14066-EEB Doc#:421 Filed:05/17/21                  Entered:05/17/21 20:32:54 Page37 of 50




  four and one half months of the cases, LBBS decided, in the exercise of its billing judgment, to

  downwardly adjust its hourly rates as follows: Partners other than Mr. Parks - $450/hr. (a reduction

  of $100/hr.); Associates - $300/hr. (a reduction of $75/hr.); and Paralegals and Law Clerks -

  $125/hr. (a reduction of $50/hr.).    Mr. Parks’ hourly rate remained at $550/hr. This voluntary

  reduction in LBBS’ hourly billing rates saved both Debtors nearly $70,000 in legal fees.

         96.     The original hourly rates for LBBS’ attorneys and other timekeepers reflect billing

  rates that are at or below the rates the firm typically charges to clients in other bankruptcy and

  complex commercial cases. For example, Mr. Parks’ hourly rates in two other matters he has

  recently worked on range from $645/hr. to $750/hr. His hourly rate in these cases has been $550/hr.

  Also, the firm has recently charged $450/hr. for Mr. Biller’s work in two other matters. Mr. Biller’s

  work in these cases has been charged at $300/hr. Finally, Mr. Lubitz’s current hourly rate for

  corporate clients in Denver is anywhere from $425/hr. to $495/hr. Thus, the downwardly adjusted

  hourly rates set forth above result in rates that are well below the rates the firm typically charges in

  matters involving comparable complexity.

         97.     Finally, LBBS has compared its hourly rates in these matters with the hourly rates

  charged by other large firms for Chapter 11 work performed in this judicial district. LBBS has

  found that the hourly rates of its professionals are at or below the prevailing “market” hourly rates.

         3.      The services were necessary or beneficial toward completion of the case

         98.      As previously noted, fees for professional services rendered may be awarded under

  11 U.S.C. § 330 if they were either necessary to the administration of the bankruptcy estate or

  reasonably likely to benefit the bankruptcy estate at the time the services were rendered. Even

  under the more rigorous “necessary to the administration of the bankruptcy estate” criterion, the

  services rendered by LBBS to the Debtors’ estates pass muster under the section 330 standards.




                                                    37
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page38 of 50




         99.     LBBS (at the Debtors’ request, of course) did not file a single motion that was not

  necessary to the administration of the bankruptcy estates. This was certainly true of the motions

  filed pursuant to section 363 of the Bankruptcy Code so that the Debtors could infuse cash or make

  a loan to a struggling operating subsidiary or to respond to a cash call from a fund in which one of

  them had invested. Moreover, all of those motions were granted. It was also true of the two

  motions LBBS filed to extend the Debtors’ exclusivity periods under section 1121 of the

  Bankruptcy Code. Although as early as August 2020, the Debtors’ “plan” was to exit Chapter 11

  through a structured dismissal, if a sufficient number of noteholders and bondholders had not

  agreed to sign forbearance agreements, that exit strategy would have been abandoned and the

  Debtors would have begun formulating plans of reorganization.           To avoid the prospect of

  competing plans being filed, the Debtors had to preserve their exclusive right to propose plans of

  reorganization and to solicit acceptances thereon. Finally, the Debtors’ motion for voluntary

  dismissal of their cases was necessary to the administration of their bankruptcy estates. There are

  only three ways to exit a Chapter 11 case: conversion, dismissal, or confirmation of a plan. The

  first was not an option and the last of these would have been pursued only as a second choice.

  Thus, moving to dismiss these cases was a necessary part of their administration.

         100.    LBBS’ services in opposing motions and other litigation filed by other parties was

  also necessary to the administration of the Debtors’ estates. Motions for relief from stay are

  routinely opposed by debtors in Chapter 11 cases, and seeking to preserve the breathing spell

  afforded by the automatic stay of section 362 is a necessary part of the administration of any

  Chapter 11 estate.

         101.    The services performed by LBBS in connection with the negotiation, drafting, and

  redrafting of the forbearance agreements, the security agreements, and the UCC-1 financing




                                                  38
Case:20-14066-EEB Doc#:421 Filed:05/17/21                 Entered:05/17/21 20:32:54 Page39 of 50




  statements were also necessary to the administration of the bankruptcy estate. Exiting Chapter 11

  through a motion for voluntary dismissal would not have been possible without the protections

  afforded by the forbearance agreements. Conversely, the noteholders and bondholders would not

  have been incentivized to sign forbearance agreements and to agree to the dismissal of these cases

  without getting something in return. The offer to execute new security agreements and to perfect

  the security interests created thereunder provided such an incentive. Moreover, to extent that the

  Debtors’ failure to provide their investors with valid, enforceable, and perfected security interests

  might give rise to some kind of liability under the securities laws, the creation of new security

  interests and the perfection thereof was necessary to avoid battles with the SEC over whether it

  had a claim against the Debtors and whether any claim the SEC might have was exempted from

  discharge under section 1141(d)(6) of the Bankruptcy Code.

         102.    Finally, the services performed by LBBS in connection with the administration of

  the Debtors’ estates were necessary. Those services included assisting the Debtors with the

  preparation of their statements of financial affairs, schedules of assets and liabilities, and filings

  required by Rules 1007 and 2015.3, and assisting in the preparation of amendments to all of those

  filings. LBBS’ services also included preparing the Debtors for their initial debtor examination

  with the UST and assisting them during the examination, preparing the Debtors for not just one

  but two section 341 meetings with creditors and assisting the Debtors during those meetings,

  assisting the Debtors with their Monthly Operating Reports, and responding to Rule 2004

  examinations and document requests. All of these activities were necessary to the administration

  of the Debtors’ bankruptcy estates.

         103.    In short, LBBS was never running around in these cases picking fights or otherwise

  causing the Debtors to incur legal fees they would not otherwise have incurred. Far from it. LBBS




                                                   39
Case:20-14066-EEB Doc#:421 Filed:05/17/21                   Entered:05/17/21 20:32:54 Page40 of 50




  performed the services that were required to administer the Debtors’ estates, no more, no less. No

  rabbit holes were gone down. No dead ends were pursued. No windmills were jousted with. If

  anything was neither necessary to the administration of the bankruptcy estates, nor reasonably

  likely to benefit the bankruptcy estates at the time the services were rendered, it simply was not

  done.

                 4.        The services were performed in a reasonable amount of time

          104.        At all times, the services performed by LBBS were performed in a reasonable

  amount of time. For example, when management of the Debtors requested LBBS to file motions,

  such as motions under section 363 to respond to capital calls, make cash infusions, or to make loan

  to entities in which they have made investments, LBBS filed and prosecuted those motions as

  economically as possible. Moreover, even when objections were filed to those motions, rather

  than fighting for the sake of a fight, LBBS was able to resolve those objections in such a fashion

  that the Debtors obtained all of the relief they were asking for without the need for a hearing.

          105.        As noted above, of the 3,662 time entries during the Application Period, 1,126 are

  for .10 hours or a total of 31 percent of all time entries. Further, 933 of the time entries are for .20

  hours, 426 are for .30 hours, and 262 are for .40 hours. Thus, a full 75 percent of LBBS’ detailed

  time entries are for .40 hours or less. This data alone shows that LBBS has been very efficient and

  economical in its provision of legal services to the Debtors.

          106.        Among the services performed by LBBS, the process of negotiating, drafting, and

  redrafting the forbearance agreements, the new security agreements, and the UCC-1 financing

  statements has drawn the most attention. Recall that the concept of dismissing these cases under

  the protections afforded by forbearance agreements signed by the noteholders and bondholders so

  that any deficiencies in the creation and perfection of their security interest could be corrected was




                                                      40
Case:20-14066-EEB Doc#:421 Filed:05/17/21                Entered:05/17/21 20:32:54 Page41 of 50




  first discussed in a conference call on August 10, 2020. By August 20, 2020, LBBS had completed

  its initial draft of the security agreement, and by September 3, 2020, had created its first draft of

  the security agreement. Because of all of the changes that resulted from negotiations with other

  parties in interest, in particular Accelerated Wealth and its securities and bankruptcy counsel, the

  forbearance agreements and security agreements were not finalized and ready for distribution to

  the Debtors’ investors until December 15, 2020, nearly four months later.

         107.    For all of the foregoing reasons, the amount of time spent by LBBS from the

  Petition Date through the date the orders of dismissal were entered was reasonable.

          5.      LBBS has demonstrated skill and experience in the bankruptcy field

         108.    Biographical information regarding the attorneys of LBBS who performed services

  for the Debtors in these cases can be found at www.lewisbrisbois.com. The Debtors’ lead

  bankruptcy counsel, Mr. Parks, began his career in Chapter 11 practice over 40 years ago as one

  of several dozen attorneys representing White Motor Corporation and several of its subsidiaries in

  what was, at the time of its filing, the largest Chapter 11 case to have been filed under the

  Bankruptcy Reform Act of 1978. After cutting his Chapter 11 teeth on the White Motor case, Mr.

  Parks joined a team of lawyers representing Terex Corporation, a former subsidiary of General

  Motors, in its reorganization proceeding. Thereafter, Mr. Parks switched to the creditor’s side,

  representing the Federal Savings & Loan Insurance Corporation in the Chapter 11 reorganizations

  of The Hilton Head Corporation and The Sea Pines Plantation Company. After relocating to

  Denver, Mr. Parks represented a number of Chapter 11 debtors in reorganization proceedings in

  Colorado before he joined a team of lawyers in Phoenix that reorganized America West Airlines.

  After spending over four years on the America West case in Arizona, Mr. Parks spent the following

  three years representing the Chapter 11 trustee of Cajun Electric Power Cooperative, Inc., in




                                                   41
Case:20-14066-EEB Doc#:421 Filed:05/17/21                   Entered:05/17/21 20:32:54 Page42 of 50




  Louisiana. The highlight of the Cajun Electric case was a 63-day trial on three competing plans

  of reorganization which began in December of 1996 and concluded in June of 1999, undoubtedly

  the longest confirmation hearing in the history of American bankruptcy law. The trustee’s plan of

  reorganization was ultimately confirmed, and the cooperative’s assets were sold for $1.2 billion.

  Mr. Parks’ more recent Chapter 11 representations have included representing the Chapter 11

  trustee of Southern Montana Electric Generation and Transmission Cooperative, Inc., in one of the

  largest reorganization cases ever to have been filed in the state of Montana and serving as Chapter

  11 counsel for Cascade Integrated Services, LLC, in a case in which the debtor was able to pay its

  principal secured creditor, Wells Fargo Bank, in full, and in which a liquidating plan of

  reorganization was confirmed under which unsecured creditors received significant distributions.

  The foregoing cases are merely highlights from Mr. Parks’ career in the Chapter 11 arena and are

  by no means an exhaustive list of all of his experience in Chapter 11 cases.

          109.    Mr. Parks, therefore, brought four decades of Chapter 11 experience to the table in

  representing the Debtors in these cases. LBBS submits that that level of experience, coupled with

  the skills demonstrated by all of its attorneys in these case, has served the Debtors, their bankruptcy

  estates, creditors, and other parties in interest well.

         6.      The compensation requested is reasonable by comparison to other cases

          110.    According to one Chapter 11 fee study – The Chapter 11 Fee Study: Moving

  Forward Analysis, ABI Southeast Bankruptcy Conference (2008) (available to ABI members at

  https://www.abi.org/education-events/sessions/the-chapter-11-fee-study-moving-forward-

  analysis) (the “ABI Study”), dismissal was the most common outcome in cases sampled, with

  than 45 percent of the cases leaving Chapter 11 via dismissals. Id. at p. 324. Further the total

  professional fees awarded in the study averaged a total of about 4 to 4.5 percent of the sum of the




                                                     42
Case:20-14066-EEB Doc#:421 Filed:05/17/21                            Entered:05/17/21 20:32:54 Page43 of 50




  assets and liabilities of the debtor. Id. at p. 331. Therefore, according to the study, $10 million in

  assets and liabilities would result in $400,000 in fees. Id. Granted, the formula is followed by a

  question mark, suggesting that it is a rough estimate only, but the study does provide at least some

  context for evaluating the fees in these cases in comparison to other cases.

           111.     Here, according to their respective Official Form 206Sum filings, the combined

  assets and liabilities of both Debtors is approximately $95 million. Using the formula in the ABI

  study, the total amount of assets and liabilities of both Debtors would suggest that the total

  professional fees in these cases should be in the range of $3.8 million to $4.275 million.

  Obviously, the total fees, including the fees requested by LBBS herein, do not even approach those

  sums. Moreover, even if one were to argue that, because the Debtors’ cases did not move through

  the plan confirmation process, the fees in these cases should have been less than those in the ABI

  study’s formula, since nearly half of the cases in the study involved dismissals, cutting the results

  of the ABI fee formula by half would result in total expected professional fees in the range of $1.7

  million to $2.14 million.8

           112.     Although it may be difficult, if not impossible, to perform an apples to apples

  comparison between the Debtors’ cases and other Chapter 11 cases, the ABI Study suggests that

  the total fees requested by LBBS in the amount of $726,442.50 are well within the range of

  reasonableness.




  8
    Even when combined with fees already awarded to BKD, LLP for tax return preparation services and to counsel for
  the Bondholders’ Committee, the fees applied for by the Gordon Davis law firm as special counsel for ASIC, and the
  fees expected to be applied for by counsel for the Bondholders’ Committee and special counsel to the Equity Members
  Conflicts Committee, it is expected that the total fees of all professionals in these cases will be well under $1 million.
  Typically, except perhaps in “mega” cases, the fees of bankruptcy counsel for the debtor account for the majority of
  the professional fees in a Chapter 11 case.




                                                             43
Case:20-14066-EEB Doc#:421 Filed:05/17/21                  Entered:05/17/21 20:32:54 Page44 of 50




                              B.         Application of the Johnson Factors

                                    1.        Time and labor required

         113.    As previously demonstrated above and in the exhibits attached hereto, LBBS has

  provided detailed descriptions of the time and labor required to shepherd the Debtors through their

  Chapter 11 cases. The total number of hours expended, 1,637.80, demonstrates that LBBS has

  assisted the Debtors through all aspects of their bankruptcy cases. During the Application Period,

  LBBS’ hours have averaged 148.89 hours per month and its fees have averaged $69,035.68 per

  month for both the Debtors’ cases. Given the size and complexity of these cases, including the total

  dollar value of assets and total dollar amount of scheduled claims, the number of motions that have

  had to be filed and objected to, the litigation initiated against the Debtors, and the efforts that were

  undertaken to explore alternatives to reorganizing the Debtors of under Chapter 11 of the

  Bankruptcy Code, the time spent by LBBS was commensurate with the amount of labor that was

  required.

                                Novelty and Difficulty of the Questions

         114.    A number of novel and difficult questions arose in these cases. For example, the

  legal issues involved in the motion for relief from stay regarding ASIC’s management rights in

  High Desert Garden Holdings were myriad and complex. Also, many of the Debtors’ motions for

  authority to make cash infusions into or loans to wholly or partially owned operating subsidiaries

  have presented complex factual analyses of the subsidiary’s historical, current, and projected

  financial condition. Further, the negotiations which resulted in the dismissal of these cases pursuant

  to forbearance agreements executed by all but a few of ASIC’s noteholders and ASICIF’s

  bondholders included the consideration of a number of difficult and complex strategic as well as

  practical issues. Finally, whether structured dismissals of Chapter 11 cases are permissible and, if




                                                     44
Case:20-14066-EEB Doc#:421 Filed:05/17/21                      Entered:05/17/21 20:32:54 Page45 of 50




  so, what terms and conditions courts are willing to include in a dismissal order are issues that are

  both novel and difficult.9

                           Skill Requisite to Perform Legal Services Properly

          115.     In rendering services to the Debtors, LBBS has demonstrated expertise regarding

  the Chapter 11 process generally, skillfulness in drafting motions and other papers filed with the

  Court, and prowess in arguing the Debtors’ positions in contested matters.

              Preclusion of Other Employment by Attorney Due to Acceptance of Case

          116.     Certain of LBBS’ attorneys have been precluded from devoting time to other matters

  because of the time requirements of these cases. For example, because of the time requirements of

  these cases, Mr. Parks has had to pass work on in two other matters to other attorneys at LBBS for

  which he could have charged clients at hourly billing rates equal to or higher than his hourly billing

  rate in these cases.

                                                Customary Fee

          117.     As has already been demonstrated above, the hourly rates attorneys and other

  timekeepers charged by LBBS in these cases are well below the rates the firm typically charges in

  matters involving comparable complexity. Further, LBBS has found that the hourly rates of its

  professionals are at or below the prevailing “market” hourly rates in this jurisdiction.

                                    Whether Fee is Fixed or Contingent

          118.     LBBS’ compensation in this matter is subject to approval of the Court and, at least

  in that sense, is contingent. LBBS employment has been on an hourly basis, meaning that it fees

  are the product of the amount of time spent on any given tasks multiplied by the applicable hourly



  9
   For example, notwithstanding the Supreme Court’s decision in Czyzewski v. Jevic Holding Corp., ___U.S. ___, 137
  S. Ct. 973, 979 (2017), LBBS was informed that the position of the UST is that “structured” dismissals are not
  permissible and that cases are either dismissed or they are not.




                                                        45
Case:20-14066-EEB Doc#:421 Filed:05/17/21                 Entered:05/17/21 20:32:54 Page46 of 50




  rate of the timekeeper performing the task.

                                Amount Involved and Results Obtained

             119.   LBBS appreciates that the total fees requested by this application are not

  insignificant. The amount of those fees, however, is both reasonable and justified given the total

  amounts of the Debtors’ assets and liabilities, the considerable work that LBBS has had to

  undertake on behalf of the Debtors since the Petition Date, and the results obtained by LBBS’

  efforts.

             120.   As noted above, the combined total of ASIC’s and ASICIF’s assets and liabilities,

  as scheduled, is approximately $95 million. Thus, in terms of total assets and liabilities, the jointly

  administered case was just shy of being a $100 million case. It is against that dollar amount that

  the ABI Study measured professional fees in Chapter 11 cases. Thus, as a percentage of the

  Debtors’ estates total assets and liabilities, the fees requested by LBBS are approximately .8 percent

  of the amount involved in these cases.

             121.   The Debtors filed and opposed numerous motions in these cases and were on the

  losing end of only a single motion – one of the motions for relief from stay filed by Roma. LBBS

  filed a total of six motions on behalf of the Debtors seeking authority from the Court to make capital

  contributions or loans to entities in which they have invested. As a result of the granting of those

  motions, the Debtors were able to make cash contributions and loans totaling $695,000. Further,

  LBBS successfully opposed a motion for a temporary restraining order filed by Roma which, if

  granted, would have resulted in the immediately depletion of over $335,000 in cash from the

  ASICIF bankruptcy estate. Thus, the amount in controversy on those seven motions alone was over

  $1 million.

             122.   Further, when motions filed by the Debtors were met with objections, LBBS was




                                                    46
Case:20-14066-EEB Doc#:421 Filed:05/17/21                  Entered:05/17/21 20:32:54 Page47 of 50




  able to negotiate a resolution with the objectors in such a fashion that the Debtors were able to

  obtain the full relief they had requested without the need for a hearing, thus saving the estates both

  the possible consequences of adverse rulings and potentially tens of thousands of dollars in legal

  fees from having to litigate over the objections.

         123.    Finally, the ultimate result obtained by LBBS was the execution of forbearance

  agreements by 237 of 241 of the Debtors investors and the dismissal of these cases without having

  the Debtors incur the further expenses of going through what, based on the experience of these

  cases, would have likely been a hard fought and protracted plan confirmation process. Even to

  obtain a simple dismissal of these cases, the Debtors had to establish cause under 11 U.S.C.

  §1112(b)(4) or, in the alternative, show why dismissal was in the bests interests of creditors and the

  Debtors pursuant to 11 U.S.C. § 305(a)(1).

         124.    Granted, the Debtors had also sought a “structured” dismissal under which the

  automatic stay would have been extended as to four investors – two noteholders and two

  bondholders – who had not signed forbearance agreements. When LBBS first circulated a draft of

  the motion for dismissal to counsel for Accelerated Wealth and counsel for the Bondholders’

  Committee, and TCG has sent a copy the draft to the Noteholders’ Committee, a total of 14

  investors – 5 noteholders and 9 bondholders – had still not signed forbearance agreements. By the

  time the motion for dismissal was filed, that number had shrunk to only 4 investors who had not

  signed forbearance agreements. It is entirely possible, although difficult to prove, that the mere

  threat of having the automatic stay extended post-dismissal is what convinced the 10 holdouts to

  sign forbearance agreements. Regardless, because of the paltry number of investors who had not

  signed forbearance agreements and the total amount of their claims, not obtaining an extension of




                                                      47
Case:20-14066-EEB Doc#:421 Filed:05/17/21                    Entered:05/17/21 20:32:54 Page48 of 50




  the automatic stay turned out to be not to be of much consequence to the Debtors. 10 The Debtors’

  primary goal was to obtain near universal participation by investors in the forbearance process so

  as to allow for the dismissal of these cases with effectively the same protection afforded by the

  automatic stay of section 362(a) of the Bankruptcy Code. That goal was undeniably achieved.

                    Time Limitations Imposed by Client or Other Circumstances

          125.    Other than pulling Mr. Parks away from other client responsibilities as mentioned

  above, the time constraints imposed in these cases on LBBS have not been out of the ordinary. The

  ongoing global pandemic has, of course, made certain forms of communication, serving papers on

  the parties on the creditor matrices, and other case management matters challenging at times, but

  those limitations have always been overcome.

                          Experience, Reputation and Ability of the Attorneys

          126.    LBBS’ attorneys are experienced and able in matters of this kind, and have a

  reputation commensurate with such experience and ability. The experience and accomplishments

  of the LBBS attorneys who have worked on these cases can be found in their biographical

  information at www.lewisbrisbois.com.

                                           Undesirability of Case

          127.    These cases have in no way been undesirable. LBBS considers itself privileged to

  have the opportunity to represent the Debtors and to have been of assistance in protecting the

  interests of their investors and other creditors.

                     Nature and Length of Professional Relationship with Client

          128.    Pre-petition, LBBS briefly represented through the Debtors’ manager, TCG, the

  various entities it manages, including the Debtors. The firm’s representation of the Debtors


  10
     LBBS is informed that after the orders of dismissal were entered, another noteholder signed a forbearance
  agreement.




                                                      48
Case:20-14066-EEB Doc#:421 Filed:05/17/21                  Entered:05/17/21 20:32:54 Page49 of 50




  included assisting them in their efforts to have ASIC’s noteholders and ASICIF’s bondholders

  execute forbearance agreements aimed at avoiding the necessity for the Debtors to seek the

  protection of the automatic stay through bankruptcy filings.

                                        Awards in Similar Cases

         129.     The amount requested by LBBS is reasonable in terms of awards in cases of similar

  magnitude, complexity, and time constraint. The compensation that LBBS requests comports with

  the mandate of Title 11, which directs that services be evaluated in light of comparable services

  performed in non-bankruptcy cases in the community. The fees requested by LBBS through this

  interim application reflect an average hourly rate of $464. The expenses that LBBS seeks

  reimbursement of were necessarily incurred as a result of this engagement. Such expenses are not,

  therefore, implicit in LBBS’ hourly rates.

         130.     Finally, as noted above, according to the ABI Study, the fees requested by LBBS

  for its work in these cases are far less than fee awards in similar cases.

                VII.   COMPENSATION AND EXPENSES RECEIVED TO DATE

         131.     One prior fee application has been filed by LBBS but it was voluntarily withdrawn

  after it had become a certainty that none of its fees could be paid in the year 2020 because an

  evidentiary hearing on the application could not be scheduled until January 2021.

         132.     LBBS has not received any compensation for any fees for services rendered or

  expenses incurred after the Petition Date.

         WHEREFORE, LBBS requests that the Court consider this Application and thereupon enter

  an aggregate award in the amount of $735,326.04, which amount consists of (i) legal fees in the

  amount of $726,442.50, for services rendered during the Application Period; (ii) reimbursement for

  actual and necessary expenses in the amount of $8,883.54 incurred by LBBS during the Application




                                                    49
Case:20-14066-EEB Doc#:421 Filed:05/17/21             Entered:05/17/21 20:32:54 Page50 of 50




  Period; (iii) ordering ASIC to pay LBBS the sum of $170,828.50 in legal fees and the sum of

  $1,831.05 for expenses and entering a judgment against ASIC thereon; (iv) ordering ASICIF to

  pay LBBS the sum of $555,614.00 in legal fees and the sum of $7,052.49 for expenses and entering

  a judgment against ASICIF thereon; and (v) such other and further relief as the Court deems

  appropriate.



  Dated: May 17, 2021                           Respectfully submitted,


                                                /s/ John Cardinal Parks
                                                John Cardinal Parks. 18669
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                1700 Lincoln Street, Suite 4000
                                                Denver, Colorado 80203
                                                Phone: (303) 861-7760
                                                Fax: (303) 861-7767
                                                Email: John.Parks@lewisbrisbios.com

                                                Bankruptcy Counsel for the Debtors




                                                50
